DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
The amendment of 08/10/2021 has been entered and fully considered by the examiner.
Claims 56, 59, and 73 have been amended. Claims 1-55, 57, 60-72, 74, and 75 have been canceled. Claims 76 has been added. Claims 56, 58, 59, 73, and 76 are currently pending in the application with claims 56 and 73 being independent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “hand-held component” in claim 73. Corresponding to wand detector including a computer system RFID software or middleware or a Doppler unit or equivalent thereof [see [0021] , [0023] and [0029]-[0031] of PGPub]

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 56, 58-60 and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Glossip (PG Pub. 2015/0196369) hereinafter “Glossip” in view of Fabian (U.S. Patent No. 5,057,095) hereinafter “Fabian”, Govari (U.S. Patent No. 7,549,960) hereinafter “Govari”, and Arai et al. (JP Publication No. 2005-121573A) hereinafter “Arai”.
Regarding claim 56, Glossip discloses a method for activating and locating a tag that is in a tumor, or a tissue region of a patient [see abstract of Glossip] comprising: 
a) positioning a subject with a tumor in an imaging device and determining the location of said tumor with said imaging device [see [0066]-[0067] of Glossip];
[see [0050] and [0069] of Glossip disclosing that the tag is placed in or around the lesion], wherein said tag is at least partially covered in a biocompatible material; [see [0052] of Glossip] and wherein said tag comprises a radio-frequency identification (RFIG) tag.  [see [0044] and [0049] of Glossip]
c) activating said tag [see [0071] and claim 3 of Glossip] by generating an alternating magnetic field [see [0049] of Glossip; electromagnetic wave is a form of alternating magnetic field] 
d) localizing said tag by detecting said signal [see [0073] of Glossip] 
Glossip does not disclose activating said tag with an excitation coil that is in a pad underneath the patient such that said tag generates a signal at a tag frequency different than the excitation frequency in response to said alternating magnetic field, and detecting said signal from the tag using a lock-in amplifier.
Fabian, directed towards detecting tagged objects with magnetic field [see abstract of Fabian] discloses activating said tag with an excitation coil [transmit coil 40] that is in a pad positioned beneath the patient [see FIG. 7a and column 7, lines 38-42] such that said tag generates a signal in response to said alternating magnetic field [see column 6, line 58-column 7, line 15]
Govari, directed towards an implantable passive tag [see abstract of Govari] further discloses that the tag generates a signal at a tag frequency different from the excitation frequency in response to said alternating magnetic field [see column 11, lines 5-20 of Govari discloses that the emitted RF frequency is different from excitation frequency].
Arai, directed towards localization of interventional devices using magnetic field [see abstract of Arai] discloses detecting said signal from the tag using a lock-in amplifier [see [0024], [0027] and [0062] of Arai].
 It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tag activation method of Glossip and use the magnetic field to activate said tag with an excitation coil that is in a pad positioned beneath the patient such that said tag generates a signal in response to said magnetic field according to the teachings of Fabian in order to provide a more convenient method of activation and localization for the tag.[see column 2, lines 43-56 of Fabian] Further, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the RFID tag of Glossip and make the tag generate a signal at a tag frequency different from the excitation frequency in response to said alternating magnetic field according to the teachings of Govari in order to distinguish the excitation frequency from the tag emission frequency and make locating the tags easier. Further, It would have been  obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Glossip and use a lock-in amplifier configured for narrow band detection to provide omnidirectional detection for determining the location of said tag according to the teachings of Arai in order to detect multiple tags each with a different narrowband frequency [see [0024] of Arai]
claim 58, Glossip further discloses that said introduction device comprises an introduction needle [see [0036]-[0038] and [0042] and [0051] of Glossip].
Regarding claim 59, Glossip further discloses that said introduction device comprises a cannula [see [0051] and [0053] of Glossip] or endoscope.
Regarding claim 73, Glossip discloses a system [see abstract of Glossip] comprising: 
a)  a localization tag comprising a radio-frequency identification (RFID) chip [see [0049] of Glossip], wherein said localization tag is at least partially covered in a biocompatible material [see [0052] of Glossip]
b) a tag delivery needle [see [0036]-[0038] and [0042] and [0051] of Glossip].for delivering said localization tag into a tumor or tissue of a subject[see [0066]-[0067] of Glossip];
Even though Glossip discloses tracking the tag with magnetic field [see [0049] [0071] and claim 3 of Glossip], Glossip does not disclose activating said tag with an excitation coil that is in a pad underneath the patient such that said tag generates a signal in response to said alternating magnetic field, and use of a lock-in amplifier configured for narrow band detection to provide omnidirectional detection for determining the location of said tag.
Fabian, directed towards detecting tags using magnetic field [see abstract of Fabian] discloses c)  a pad comprising an excitation coil [transmit coil 40], wherein said pad is configured to be placed on an operating table and below a patient [see FIG. 7a and column 7, lines 38-42]  in order to generate an alternating magnetic field at an [see column 5, lines 37-56 and column 5, lines 64-column 5, line58] that penetrates a patient's body to excite a signal from said localization tag;  d) a hand-held component configured to display [see claim 2 of Fabian] the presence of said localization tag [see column 7, lines 40-68].
Govari, directed towards an implantable passive tag [see abstract of Govari] further discloses that the tag generates a signal at a tag frequency different from the excitation frequency in response to said alternating magnetic field [see column 11, lines 5-20 of Govari discloses that the emitted RF frequency is different from excitation frequency].
Arai, directed towards localization of interventional devices using magnetic field [see abstract of Arai] a lock-in amplifier to detect the signal from said localization tag [see [0024], [0027] and [0062] of Arai],
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tag activation method of Glossip and use the magnetic field to activate said tag with an excitation coil that is in a pad positioned beneath the patient such that said tag generates a signal in response to said magnetic field according to the teachings of Fabian in order to provide a more convenient method of activation and localization for the tag. .[see column 2, lines 43-56 of Fabian] Further, it would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the RFID tag of Glossip and make the tag generate a signal at a tag frequency different from the excitation frequency in response to said alternating magnetic field according to the teachings of Govari in order to distinguish the excitation frequency from the tag emission frequency and make locating [see [0024] of Arai].
 
Claim 76 is rejected under 35 U.S.C. 103 as being unpatentable over Glossip  in view of Fabian”, Govari and Arai as applied to claim 73 above, and further in view of Savarese et al. (U.S. Publication No. 2006/0122007) hereinafter “Savarese”.
Regarding claim 76, Glossip in view of Fabian, Govari and Arai discloses the limitations of claim 73 above [see rejection of caim 73]
Glossip in view of Fabian, Govari, and Arai fails to discloses that the tag frequency is a harmonic of the excitation frequency.
Savarese, directed towards RFID tags imbedded into objects [see abstract of Savarese] further discloses that the tag frequency is a harmonic of the excitation frequency [see [0018] and [0096] of Savarese]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the tag frequency of Glossip in view of Fabian, Govari and Arai further and make the tag frequency a harmonic of the excitation frequency according to the teachings of Savarese in order to make detecting the tag easier by making the emission frequency a harmonic of the excitation frequency.


Response to Arguments
Applicant’s arguments with respect to claim(s) 56 and 73 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 9 am-5 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Marjan Saboktakin/
Examiner, Art Unit 3793


/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793